Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,279,570. Although the claims at issue are not identical, they are not patentably distinct from each other because claims a composite material with a multilayer laminated facer.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-19, 24-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Near et al, U.S. Patent Application Publication No. 2008/0045101 in view of Kuitunen et al, WO 2013144421
Near et al discloses a panel.  The panel comprises a  nonwoven fibrous core made from thermoplastic bonding fibers and other fibers, a scrim layer bonded to each side of the nonwoven batt and a decorative film layer bonded to one of the scrims.  The decorative layer can be printed.  The scrims are bonded to the nonwoven core layer by employing thin films which are placed between the nonwoven core and the scrims.  The decorative printed layer is then bonded to one of the scrims with a film layer.  Looking at the figures, Near discloses a film layer 21 which is adhesively bonded to a scrim 23 which is adhesively bonded to another nonwoven layer.  The upper film layer and the adhesive layer which sandwich the scrim correspond to the claimed first and second polymer layers.  These layers are applied to upper and lower surfaces of the nonwoven (scrim).  The printing of the film layer corresponds to the claimed printed layer on the upper surface of the nonwoven.  A further layer may be applied over the printed layer in Near, so that there would be a printed layer at  the interface between a first and second film layer as claimed in claim 4.   The film layers, adhesive layers and scrim layers are all parallel to each other and since the film and adhesive would necessarily impregnate at least a portion of the scrim layer, (since scrims are by definition open and porous layers), the layers have some portions which are coplanar.  With regard to the method by which the layers are applied, such as using a peel ply as set forth in claim 8, it is noted that the instant claims are product by process claims and that therefore, the burden is on Applicant to show that any process differences result in an unobvious difference between the claimed product and the prior art product.  With regard to claim 12, a nonwoven will necessarily comprise fibers on the surface.  With regard to the particular thicknesses claimed, It would have been obvious to have selected the thicknesses of the film layers which provided adequate bonding and protection to the structure of Near without using any excess materials for reasons of cost and efficiency.

Near differs from the claimed invention because Near does not disclose that the core layer comprises a polymer matrix, but instead teaches employing a fibrous batting comprising bonding fibers and other fibers.  
 
However, Kuitunen et al teaches that in forming composites comprising natural fibers as a core layer, that the fibers may be dispersed within a matrix.  Kuitunen teaches that such structures can be used as building materials which is the same field as the products of Near.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the invention to have employed a fiber reinforced structure as the core of Near et al in view of the teachings of Kuitunen et al that such cores were known to be useful in forming decorative building materials.  
Claims 6, 20-23, 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Near in view of Kuitunen as applied to claims above, and further in view of Priegelmeir, U.S. Patent Application Publication No. 2007/0000091.  Near in view of Kuitunen discloses a structure as set forth above.
Near et al does not disclose employing a peel ply.  However, Priegelmeir teaches employing peel ply in forming fibrous laminates in order to facilitate bonding.  See paragraph 0052.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to employ a peel ply in order to facilitate bonding between various layers.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789